DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kavusi et al. (U.S. Publication No. 20180039064) in view of Wang et al. (WO 2018/121288), further in view of Sun et al. (U.S. Publication No. 2006/0097129).
Regarding claim 1, Kavusi teaches a semiconductor package comprising:
a connection substrate (Fig. 5, interposer 502) on the package substrate (see Fig. 5, although not specifically shown, pads 528 would connect to an external board/package for further connection);
a first image sensor chip (chip 504) on the connection substrate (see Fig. 5);
a second image sensor chip (chip 506) on the connection substrate (Fig. 5), the second image sensor chip being horizontally spaced apart from the first image sensor chip (see Fig. 5); and
wherein a distance between the first image sensor chip and the second image sensor chip (Fig. 5, distance 522) is less than a thickness of the first image sensor chip (see paragraphs [0044]-[0046], positioning of the chips relative to each other can be adjusted based on the image being captured, and therefore can be any distance, including a distance less than the thickness of the first chip; moreover “thickness” is not defined, and therefore can be the distance from the left sidewall to the right sidewall of the chips).
Kavusi does not explicitly teach a package substrate, or a memory chip disposed on the package substrate and electrically connected to the first image sensor chip through the connection substrate.  However, Wang teaches a similar dual sensor package in which a memory chip (Wang Fig. 23, chip 610) is disposed on the package substrate (600), and is coupled to the sensors through a connection substrate (300).  It would have been obvious to a person of skill in the art at the time of the effective filing date that a memory chip could have been coupled to the image sensors because it is necessary for sensors to store data in memory to function.
While Wang teaches that the chip (Wang Fig. 23, chip 601) is an “other chip” used with the image sensor and teaches that memory is used with image sensors, Wang does not explicitly teach that the chip 601 is a memory chip.  However, Sun teaches that the package substrate of an image sensor chip (see Sun Fig. 1, package substrate 98) can have a memory chip (93) adjacent the image sensor in a same location as the other chip (Wang 601) of Wang.

Regarding claim 2, Kavusi in view of Wang and Sun teaches the semiconductor package of claim 1, wherein the distance between the first image sensor chip and the second image sensor chip is less than a thickness of the connection substrate (see Kavusi paragraphs [0044]-[0046], positioning of the chips relative to each other can be adjusted based on the image being captured, and therefore can be any distance, including a distance less than the thickness of the connection substrate; moreover “thickness” is not defined, and therefore can be the distance from the left sidewall to the right sidewall of the connection substrate).

Regarding claim 3, Kavusi in view of Wang and Sun teaches the semiconductor package of claim 1, wherein the distance between the first image sensor chip and the second image sensor chip is in a range between 30um and 50um (see Kavusi paragraph [0035]).

Regarding claim 4, Kavusi in view of Wang and Sun teaches the semiconductor package of claim 1, Kavusi does not specifically teach wherein a thickness of the connection substrate is less than the thickness of the first image sensor chip.
However, Sun teaches that the connection substrate (Sun Fig. 1, substrate 91) is thinner than the image sensor chip (Sun 96).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the non-critical thickness of the connection substrate could have been any thickness necessary to redistribute the chip connections, including thinner than the chips as taught by Sun.  See MPEP 2144.05(II)(A).

Regarding claim 5, Kavusi in view of Wang and Sun teaches the semiconductor package of claim 1, wherein a thickness of the connection substrate is in a range between 80 um and 120 um.
It would have been obvious to a person of skill in the art at the time of the effective filing date that the non-critical thickness of the connection substrate could have been any thickness necessary to redistribute the chip connections, including 80-120 um.  See MPEP 2144.05(II)(A).

Regarding claim 6, Kavusi in view of Wang and Sun teaches the semiconductor package of claim 1, wherein the connection substrate has first pads (Kavusi Fig. 5, pads 528) on a first surface (bottom surface) facing the package substrate (see Kavusi Fig. 5) and has second pads (unlabeled pads at ball 518) on a second surface (top surface) facing the first image sensor chip (Fig. 5), and
wherein a pitch of the second pads is less than a pitch of the first pads (see Fig. 5).

Regarding claim 9, Kavusi in view of Wang and Sun teaches the semiconductor package of claim 1, further comprising:
a logic chip (Wang Fig. 23, logic chip 400) mounted on the package substrate and electrically connected to the first image sensor chip through the connection substrate (see Wang Fig. 23), wherein the distance between the first image sensor chip and the second image sensor chip is less than a distance between the memory chip and the logic chip (see Wang Fig. 23).
It would have been obvious to a person of skill in the art at the time of the effective filing date that the logic chip taught by Wang could have been included in the package of Kavusi because it allows close connection between the sensors and logic, allowing for a smaller package, and higher bandwidth data processing.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kavusi in view of Wang and Sun, further in view of Tam (U.S. Patent No. 9,276,140)
Regarding claim 7, Kavusi in view of Wang and Sun teaches the semiconductor package of claim 1, wherein the connection substrate comprises:
a support layer (see Wang translation page 9, connection substrate 300 can be a semiconductor wafer); and a redistribution layer (Wang Fig. 23, RDL 302) disposed on the support layer.
Wang does not teach enough details to show a through-electrode vertically penetrating the support layer and the RDL disposed on the through-electrode.  However, Tam teaches that an interposer used with an image sensor chip can have semiconductor wafers with TSVs and RDLs overlying the TSVs (see Col. 2, line 60 – Col. 3, line 5).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the wafer interposer of Kavusi in view of Wang could have had TSVs because it is a common way of forming connections from one side of a wafer to another, which is necessary for interposer functionality.

Regarding claim 8, Kavusi in view of Wang, Sun and Tam teaches the semiconductor package of claim 7, wherein the support layer includes silicon (see Wang translation page 9).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tam
Regarding claim 10, Wang teaches a semiconductor package comprising:
a package substrate (Wang Fig. 23, package substrate 600);
a connection substrate (connection substrate 300) disposed on the package substrate, the connection substrate comprising: 
a support layer (see translation page 9, can be a semiconductor wafer); and 
a redistribution layer (302) electrically connected to the through-electrode;
a first image sensor chip (chip 11) mounted on the redistribution layer (see Fig. 23);
a second image sensor chip (chip 12) mounted on the redistribution layer and horizontally spaced apart from the first image sensor chip (see Fig. 23);
a first semiconductor chip (chip 400) disposed on the package substrate and electrically connected to the first image sensor chip through the connection substrate (see Fig. 23); and
a second semiconductor chip (chip 601) disposed on the package substrate and electrically connected to the first image sensor chip through the connection substrate (see Fig. 23), wherein a distance between the first image sensor chip and the second image sensor chip is less than a distance between the first semiconductor chip and the second semiconductor chip (see Fig. 23).
Wang does not teach enough details to show a through-electrode vertically penetrating the support layer and the RDL disposed on the through-electrode.  However, Tam teaches that an interposer used with an image sensor chip can have semiconductor wafers with TSVs and RDLs overlying the TSVs (see Col. 2, line 60 – Col. 3, line 5).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the wafer interposer of Wang could have had TSVs because it is a common way of forming connections from one side of a wafer to another, which is necessary for interposer functionality.  Furthermore, it would have been obvious to try the image sensor chips mounted on the RDL side of the connection substrate because there are only two possible sides.


Claims 11, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tam, further in view of Sun
Regarding claim 11, Wang in view of Tam teaches the semiconductor package of claim 10, wherein the first semiconductor chip includes a logic chip (logic chip 400), but does not specifically teach and wherein the second semiconductor chip includes a memory chip.
While Wang teaches that the chip (Wang Fig. 23, chip 601) is an “other chip” used with the image sensor and teaches that memory is used with image sensors, Wang does not explicitly teach that the chip 601 is a memory chip.  However, Sun teaches that the package substrate of an image sensor chip (see Sun Fig. 1, package substrate 98) can have a memory chip (93) adjacent the image sensor in a same location as the other chip (Wang 601) of Wang.

Regarding claim 14, Wang in view of Tam teaches the semiconductor package of claim 10, wherein a thickness of the connection substrate is less than a thickness of the first image sensor chip.
However, Sun teaches that the connection substrate (Sun Fig. 1, substrate 91) is thinner than the image sensor chip (Sun 96).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the non-critical thickness of the connection substrate could have been any thickness necessary to redistribute the chip connections, including thinner than the chips as taught by Sun.  See MPEP 2144.05(II)(A).

Regarding claim 20, Wang in view of Sun teaches the semiconductor package of claim 15, wherein the connection substrate comprises: a support layer (see Wang translation page 9); and a redistribution layer disposed on the support layer (see Wang translation page 9) and the through-electrode.
Wang does not teach enough details to show a through-electrode vertically penetrating the support layer and the RDL disposed on the through-electrode.  However, Tam teaches that an interposer used with an image sensor chip can have semiconductor wafers with TSVs and RDLs overlying the TSVs (see Col. 2, line 60 – Col. 3, line 5).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the wafer interposer of Wang could have had TSVs because it is a common way of forming connections from one side of a wafer to another, which is necessary for interposer functionality. 


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tam, further in view of Kavusi.
Regarding claim 12, Wang in view of Tam teaches the semiconductor package of claim 10, but does not specifically teach wherein the distance between the first image sensor chip and the second image sensor chip is less than a thickness of the connection substrate.
However, Kavusi teaches a similar dual image sensor interposer design (Kavusi Fig. 5), in which the distance between the sensors (522) is adjustable (paragraph [0049]-[0050]) and can therefore be set at any distance, including a non-critical distance less than the thickness of the connection substrate.  It would have been obvious to a person of skill in the art at the time of the effective filing date that the adjustable image sensor distance of Kavusi could have been used for Wang in view of Tam because Kavusi teaches that this allows for improved stereo image capture (see Kavusi paragraphs [0049]-[0050]).

Regarding claim 13, Wang in view of Tam teaches the semiconductor package of claim 10, wherein the distance between the first image sensor chip and the second image sensor chip is in a range between 30um and 50um.
However, Kavusi teaches a similar dual image sensor interposer design (Kavusi Fig. 5), in which the distance between the sensors (522) is adjustable (paragraph [0049]-[0050]) and can therefore be set at any distance, including a non-critical distance of 30-50 (see also Kavusi paragraph [0035]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the adjustable image sensor distance of Kavusi could have been used for Wang in view of Tam because Kavusi teaches that this allows for improved stereo image capture (see Kavusi paragraphs [0049]-[0050]).


Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sun.
Regarding claim 15, Wang teaches a semiconductor package comprising:
a package substrate (Fig. 23, substrate 600);
a connection substrate (connection substrate 300) on the package substrate;
a first image sensor chip (first chip 11) on the connection substrate;
a second image sensor chip (second chip 12) horizontally spaced apart from the first image sensor chip on the connection substrate (Fig. 23);
a memory chip (chip 601) disposed on the package substrate and electrically connected to the first image sensor chip through the connection substrate (see Fig. 23); and
a logic chip (chip 400) disposed on the package substrate and horizontally spaced apart from the memory chip (see Fig. 23),
wherein a distance between the first image sensor chip and the second image sensor chip is less than a distance between the memory chip and the logic chip (see Fig. 23).
While Wang teaches that the chip (Wang Fig. 23, chip 601) is an “other chip” used with the image sensor and teaches that memory is used with image sensors, Wang does not explicitly teach that the chip 601 is a memory chip.  However, Sun teaches that the package substrate of an image sensor chip (see Sun Fig. 1, package substrate 98) can have a memory chip (93) adjacent the image sensor in a same location as the other chip (Wang 601) of Wang.

Regarding claim 18, Wang in view of Sun teaches the semiconductor package of claim 15, wherein a thickness of the connection substrate is less than a thickness of the first image sensor chip.
However, Sun teaches that the connection substrate (Sun Fig. 1, substrate 91) is thinner than the image sensor chip (Sun 96).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the non-critical thickness of the connection substrate could have been any thickness necessary to redistribute the chip connections, including thinner than the chips as taught by Sun.  See MPEP 2144.05(II)(A).


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sun, further in view of Kavusi.
Regarding claim 16, Wang in view of Sun teaches the semiconductor package of claim 15, but does not specifically teach wherein the distance between the first image sensor chip and the second image sensor chip is less than a thickness of the connection substrate.
However, Kavusi teaches a similar dual image sensor interposer design (Kavusi Fig. 5), in which the distance between the sensors (522) is adjustable (paragraph [0049]-[0050]) and can therefore be set at any distance, including a non-critical distance less than the thickness of the connection substrate.  It would have been obvious to a person of skill in the art at the time of the effective filing date that the adjustable image sensor distance of Kavusi could have been used for Wang in view of Tam because Kavusi teaches that this allows for improved stereo image capture (see Kavusi paragraphs [0049]-[0050]).

Regarding claim 17, Wang in view of Sun teaches the semiconductor package of claim 15, but does not specifically teach wherein the distance between the first image sensor chip and the second image sensor chip is less than a thickness of the first image sensor chip and a thickness of the second image sensor chip.
However, Kavusi teaches a similar dual image sensor interposer design (Kavusi Fig. 5), in which the distance between the sensors (522) is adjustable (paragraph [0049]-[0050]) and can therefore be set at any distance, including a non-critical distance less than the thickness of the first and second image sensor chips.  It would have been obvious to a person of skill in the art at the time of the effective filing date that the adjustable image sensor distance of Kavusi could have been used for Wang in view of Tam because Kavusi teaches that this allows for improved stereo image capture (see Kavusi paragraphs [0049]-[0050]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sun, further in view of Chakravorty (U.S. Publication No. 2006/0012966)
Regarding claim 19, Wang in view of Sun teaches the semiconductor package of claim 15, wherein the connection substrate has first pads on a first surface facing the package substrate (see Fig. 30, unlabeled pads at 305) and has second pads on a second surface facing the first image sensor chip (see Fig. 30, unlabeled pads at 105).
Wang does not specifically teach wherein a pitch of the second pads is less than a pitch of the first pads.  However, Chakravorty teaches that an interposer can have a finer pitch on the chip side than the board side (see paragraph [0033]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the chip pads could have been fanned out to a larger pitch for the board connection because this is a primary function of interposers in order to accommodate pitch changes between different components.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan G Clinton whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816

/SELIM U AHMED/Primary Examiner, Art Unit 2896